Appellant was charged with permitting a game of dominoes to be played in a house under his control, the same not being a private residence. The indictment was framed under the provisions of the Penal Code, article 365, which prescribes a punishment against any person who permits a game to be played in a house under his control, when such game is prohibited by the statutes against gaming. Playing dominoes is interdicted only when parties bet on the game, and the game is played at a place other than a private residence. Penal Code, art. 364; Borders v. The State, 24 Texas Crim. App., 333. The indictment fails to charge that the game of dominoes was bet at when played in the house under appellant's control. Betting is a necessary element of the offense sought to be charged, and should have been averred. The motion in arrest of judgment should have been sustained.
The judgment is reversed, and the prosecution dismissed.
Reversed and dismissed.
Judges all present and concurring. *Page 228